7

OQ

Fig nurs israne

Auuarpyfinas thisligaa te Sys wi] 988G
int

2

noahhtavtaypenshameyngth (ecornesgieihahatan ) tnkso

o

au

* yuudiaotiny PHEA PIMEX Co, Ltd hUTiayt mani nytslyicacsigt

imac idwmnartiunidwuege gsi ofl qi Be RIINAMNYS eng Hare) newadran
nyth gina (855).919436 gies (855.23). 723133 (qghiaemmrogd deny nai fiueings
madigagwug figaftummndivbrones ynimiide 4
HUUTTUIEE hfe ntgheyy Msn wma Ba gu ufigaanpuiniyued
Aya roralgyypeNchamGpINgH 4
THeTUIAT snehftasvenadnnegn arn yrteroningitygngoujnsegsy moo 000 With
ialgureqiandunBbugnoersls ghianrigdidudenaunia pabyed} inant ( isisesti
cagridndivdrog os ) ites yr FRrunmnadnnbogaesifivacsyy srarastinehy Fi wes fins aTciniy
dunt ET) “adininitdsoonsGarofuyesfaighipenthameyingiheradigngsiybogernsic
[ondral ghfig inet ypyiarer 4
__ MH giatimasrstpyfemNgsass EMER :

(URUg 9; maddinetsionn Ga migdivdayyns -

ens MUSH pBUMNDAgATURY cum gerEsstncUTE] inmngsniégs ob OOO 000
Boy anivin dindrngwemetig Bufigdinfirmiasdeny pieheothdinmeimsyy (qgurasineogicnonrsrt )
raighygenthame[gmyt upfiomiagdusoyasrnenctyarenmngy,

muungnpagansd nig lidjulgudingudinutetonmenttt BinGhigs
inignduys aU Bb misABgysdiemermersl chngnutdmmaryjonp
pd B. mpd PHIgewtdmmEsengimata

yrtinunsygidualimeaniinyAvdesyy crear go pesE

iussien & R) eindguindinyysd 4

sere
rug m; wyposdiargie
o.9 indigngrtativdeyy sara fenmhnydGpouR sed Iapyerianadigesi yaicd

tgis And [phusimmasransninamsaguagnAipdwsrcdsiqaduasediys fia 1

ay ieiigngdiaduanyjmatenyy? maadithw mers rung St wuedipuadjeany sg

this au goutiens Riu payaijeony nsseyyimenssindriinennigyaoahey erg Fico 1

NS Gs I IMUisiUaYTS Bb minaMiyg

sat
6.9 dimmmadyreindsuaay gad magsiuneoiset weg ieFieg sess stevesise ws pRiTEG

narnfiug igiimenmhfiw:sae we gisuran wherpgngiwpeagdiae +
Guy mingenfiuggi tivacary masingsy guwignistuadsimne a pisdgycsiigyiedssidun

qupnUsagendsyens Tamsin vind AMmIpEtindAhAanschys 1

juris @: MIAN

unliionssamadganum nha dint iinnwprdndyy By teduspinvepppsces

s

UNS uNghs unbds wendy Ho findidreayiy Bis raamiigiecivaniguiapurgjnri ej nhigys
fanvolngpes pudgy ndignitiioraget dnofinndsehe yrsrunes oBpoUIgTayyp rd pre [ih
ipnnii 4
jpg 2: aniniswn

yMRrunnBenad gh ynndygatienuneyAtunyrnhugens ggiarirr ene ej ogh tyes
16nd SmibinsspisatdueadeidabielaaiinvaiyNidmgansiyNsgH 4 neigvitwsyges
UG uTaunigagi miguais Bs ratnypHuT MMU mBETE UU 4

o 1
(Aug Ol: Hoge

ci- o MNTeaty aM EMU_EGMAnagaiayincwume pings WesjyrTeatsey

iimmite dum a odds Be marfiqymnitig 4

ce 8 RgIMNEMUYPEAMEunnnintnysldwmauqniguny 9¢ eannatwogh
gndtBiensiagrentameypmygn 4

d-m quibonnnsiimmnivainaahicmperigginuowoig TynwtowUNdIadi mg) 4
mnjorpbisnanBignaginurginsveesnSagnnh 8s — yyieimnbeudfiehusaniisthsur)

HimnbiAligumeg minensvethaidwoguanthugansagins 4

juris dG; miutigausan
d- 9 mudignuampaginialtiyajrindinigiian: 4 *y
figqu moig ugutinéiefyus 1 sinungnigiamivd quartets

weer 2
yr@sunetchusmincalmedsnamemnsat yes Yomatsayuhy pesto wisp Ogmasiwh
riniiigaienindwynh 1 Nynisiggwannyal Saygilanndimommimsiigynsiacn yi innn
hwnd 4

dG - w nddAmarypaigydinmyameedys  ( Tp PH ) MAL Royalty Werf gsi
naindidyuaiiduadnanasiawnia 1 nidemepeadyitan yng Royalty Abypsugetn OnE
HNO SuNAssannus putty Wie ismeUiyaUaIgrUANT Royalty Popiengiga 1
png &: mininigeiades

yMBrnne ENimAsgumraBEANUNE mivsngtupNUTERIsTU AEN Tsui Berane
igudnderondgntyjsiergehwmeamritingainass 1
UNG 90 : MITT PANAMA AN IREY UTED

90-9 yrtBiannpeipiannycaniiites 1 neachA eae Banger fe sees yi Brws sh pan
UshingpapayMidahtiien mwxgimanercinegndauny. ynvAdtawnnga ypdaigpried
‘igndeidigdiongin 1 nenhitmuuganiunuryipoidsunswsstusthwanhignpuniniiimiisl
ions Taw siding [HU pMagsinunemsanhter 4

90- 8 nuiitmminmgniisn Be minanianwtimen hevayanwsiasiy yoga
tnudsd Bonde y nyniuitarsuedyronmchwtngyyoiannigdy Bejrneywsns misigts
[pentnam weprgiA +

9o- m yrifennyyisyudinumaynannd [nudiauaigginyiiungeunmmdsinynigt
(ned unfsyedngiundignia chwdpemitgiiudinamnnnayy Agedmiotisesgmeage
acurnigeiued grt 4
WING 99: miudigm

99-9 yrifionnmadgangsiemidinaminsiagy y dintminmmyusmasisicnusion
uti yrtionn yy masgemasandrnesymesiundn Bungniunsruddgsprsoieautig tics
LigicinnABiuigsqnhugus Ba pHUTwWe~fimH sumenpighsafy YY rve
AmnTiN inbeyh MA MAAS Mga onswgapyy Based puprssinisnjeowsfingdig
Hy uorg jrociw Famamrvs niga toner tas

Hye Tae ‘

toljg ) Shuouerpl nyo 4 Ta, ;
99-W quninityrifiuns sungesurthasganerene unin i HG ae
igupu Tare 4 . Ae
99- M WHAT yMauNABaMaHsi HiT glunmougdiafigynotigifa rues ath

cond
//

fsypdrudienthumerinys _ raihioromyhenafigueyorgyraryyenssiewsm ass yea gu
rittotypMAAUBST 4 miGangiqrestigeithnsgneutsiy itBius ing nrutiewnignintiganii ite cay
ies HAIUTSIMBEyNT om Tang iagcdindrdndingl yey) 4

99- guniaitua yin gedamaemeamereanedtreisig weryyjins Bniisiaani
Gurorymmmndignyparivaary naqtngiarncs oR MNUtimiiysishyyereyys: NaI inane
nih Mad guaysgpurpyfuchusarugeng At huamnukMBbs 1 mays! eH
; any ATaunngimubengarintgendishAmmrthuswgiEMU DNS ont — issngniiann: itt

indingtpiyedj 4

ia

, uMig o8 : mEMNTS
ow- 9 yiaonn(yiipneigi a BMATgiawMAo LOTT NS AEg TION iT
- isyneidigrg;nidr | Gnmiiuunsmagesin Y Gamiawpyiminsdusvigurgpiisns yNtaienvips sins
: migahNUDgiBsnaeeyyy mens smidggatgims y wngurmadigea ujequane sind
©) — niguizamaynd y anamndaigurayengyn munvnSagnyhy. WomarneryyM 1 uit ain
Bauringe y ngphgpenpyumedganiendanurngdoordes 4
ob-by yrtfrnnmneuiBadinudantryts tingawnisiimgeiry :
fi - dhifitgams munndposginivegmealgudusiayy ne thusinsatUMAAUSNRE TH
Angdutmantingl yaya Aguinmianumt prin nighegngndn gions sdnidigiiged] rin afjrs
- Disuinugenyiy MIQUE UBUOAUUN SIA finddunreingpes Agsdimgeiginighn jy
. famorioniRanbEtgYeth mnaniys sarapaMINE BurENNUTHD 4
a - pinndrunhismerd gry spapdcnywdinimragnunypids yoBngsy mH
gypinny mutiBpndGn HWE UTIEMIUMNMIAa yo tavihs Griiel indyadin By

ivan 41

a) fi midtaftimiin: ieugeshprweieagyne [yimamrnnatienipanieyyi 4
. w- ramsey disRgignepananginysorengamyn Typ dant yrrunnn dey They ut
givrypmasimramy ganar os tHrinusguddvigna imhwmianum maha Mud tor a)
' tT rintyy snguemesdg pienimilndyy 4 . 7
ow- m Higeiae ntuameadgtntepsdiasgye teventanatisehey! i Huang m3
. tat Lay engin ess ciqqeow gear pbc y ave 4 loin poles its
. one Sopwemenyeh 4 gndunergeged whut gpnidunaryjudipnust j 1 NY
animnneit Be Anasys nor indinyqedoseyyns Be meusiins 4
. (uM om: memnunisig .

serum: 4
neFmommiuny yMawnsagwagiyyy Be Sudwyjmsigemagernensiganyyy
ids: Aysiyinurpyyuguaiidwmmarfedjenhw migiver guimiudanengi am maBye 9
an Be Halnenylpmieimbyho MywmunymavAMMAG m Yorrmiadundiynnwyaitoss
foGannaddigms 8h wmymmunyriituns Ba dinummnsayois! qufigprotpajars: y
Aig uTpyeuguE wintySerGtyngsingdeoyy ommsyysinngi gril igdantonsuner Wy ys
tlagnanm dusiigngja SeppimancinAyovysinudgaitgna 1 NeFmwvabgd y eau
AQUI aUEY HUM EN Bb GodSnageiryy Bbw ues tian: toes peosutsene rin natin

Wei PEtinyjeroUMGHEs nA ypdaanmaRyaUs y touEortR 1 diy midariancinsjes
WUIdUE Matyas Heimann iirounmuuntinss ov munyosters aril dian nifty

wisdGichepNUYU ME Gm seimerugme iduenetitels 4

- =
{mig 9c: H[DTAY

nuh inwoninmaneds pasicnanintpamywsiins ye ing y
Lourfimmainutenedimin pag yo maghguyboueyrisunignigpnapua: uv

figuietyadionggn rhumfsiwih yonie y vewmng feta ymipmetipaidiony y

Ugusgitiatim: § — ypmridingununyAauns idnusfindjatiiinunndyyot domes lgufigpy

Haas y Agpnyadioiginymémointe: neha manisins uy pots [route uj aay

Yithe fanned Gy mnofignaysiarenn 4

nae

WIN God: HYG So miniianpOpAH

2

ATBrana gist dmniajeaufedne Quacnivaiininhinesgiignyge  yoinyusisigiay
‘Mantusoyns AgehFigqaryyardyworgyn WWAGumanfigissinaiinsanenye ysplis
ignenendyus [pediadnns Tppetjanganmywtanngmyw yrearanmte 4 sinleritigetiainn
pci ipbaten aa abe die ystMMUvigsisnuaiT
Bruthains Supiiadms nautimmidnumiiti Bauadig Bb maghggamidi 4
rng 9d. jumanii

(uesimencns UM AUP rye: ty rnaghqrusimyontiaariondjuiai
ninuifeeomeotiny pid perueigninsas mieneratuurarfiaigienignswa
iaargu 1 fijmmiiuie: jemannnhpmah ( thwmemin
SUPE Magu midzone mawSgyuo Baamymengye

Tig peer cajay

2 niinibfgen
Westune
mines gaiamnaRgiodmanmyey 4 a

[pAg of; mimsindi

apr,
5
nenfimiualpsdemnapdamywruvedyitains y  Amnyjedioedundedengisnitifleatian
HUAN [PETA MEhuyendginnanéas ievwisswenyesiocdyn ion wij
MsIgUgiMMAMNU BENE Ms iol Fram Aecnngny thwseoiuMAT TAR MITA CPIC

gunmamnds mrindiosafatenn fesfinnhesyidaonn 1

{UNG od . MIpURTApHO

MIP MroamMyYyoey yiorignenas ps AND pape pri teste esd yeu vu rs ides yy sn cbay pied
Hw thal y MUG pent Assg y my (facsimile) nhuuemafimragiuen 4
{UM 8: mine

raltocemesmagaimiscd rete fy pes yee: Mito PvivUrsssusa pi mst
vito y napnanihwiscurinseudjey 4
Uaug wo: mitiniene

ishomuibeNsMMRHUIsiyypE ray tary eyIas [Erste prune iis pins pai
MECN AU MEMAseY UY eINsHgigMARAEMIOMYUIES MoMA MopTTR ESHA
iteng aginmsispmisingnwidrst URE SIUMamYND SuGapniGeawdidjes 4
PANG bo: Seva Samunpanwy

bo-9 qNAgiAEryrarmnyrdy ose alusdeenta metas :

n/- Export sakteidy: ylpsqysursimurtuynininiiwnnysitensnnsise wate
“siemfitienthams tinge 4

2/- Or“ Y“ Other “ tdytigfel “ Bh Otherwise “ up wig © mEannedguiins sy rie
WunrpsinwMonsMindivigemny “Similar “ yenrypmakw punipsiumisyrgze

’

ignieiuyajamyw tsiuwansnniyinien

f/- iipgad somateynijoinenn vig
wnadiessrenyeijoingnentdiuysisignyprononyh 4

W/- “ Products “ umapthudatnauadnstdmmasntiminigued 1

8 /- inghdqnsinitiintinyyed Reonanidroiiehgpuspyy Sonu duuaes sats
conéng 8H ined yao gomiagingudUsesyjos HipeMthnmapHyLT 4

Wo-W AoAy[MEsss “ Mey” “Word ” Heghonins: Sfingysnmenisa: contin

“Words” ta] qunuytua: Siyyunueininisa:th 4

(UMN be: Ag pEInfasingnD
aes

ine
wow AUR pM AfhissBe

srt, 6

viiamwmgimtmnp  Ramnudiahijetdametigasn  iduiansisagnhiginenajiassiw
nonin Sayritiioni 4 mamrind poyudreau fig ynerpyfaiseydens ps nnmytot dani
divdigiimbamywtdjos svg pnininamicastestthanwrugananys itfiew feid tastes Tee TT
miighotiet

Ag om: mA

° Agpurpyeectidiehirmentimenigs Be wbrgenduqusnvide nade insbUNT
anuatmenmtngentiymhaguminengy 4 jong misinisgiasiqeuhignesiayy

land MiblimmdiiyoldmmarianthonuasuAMAATyTShesAybishy Eps 4

HEUTE eTIChD
a PHEA PIMEX Co., Ltd
finmerunigs

arch ans iedie

- wastes, 7
”

Pa

2 ee mass Ou MHP DIESGERSSIAIN
IgnauguegpaMogarsyine

ro

PAUIMEN C0.

seasyquaya vi

H,000 Hea
sieunteyieonygy FS

\

SCALE « 1/110 000

prncamepAye

4 ANIA? INNING

ns ? °
od Gy WEY. J
og fafinn: glodey

nemsitam igi
tuLMi gu Bog wu gnd diminnn: 1WuLg
ssednuse
Dngnwides inylniny impsinnd Btrenns
ASEH! RiNnAAA EtEsMElinY Af depputiemfde tsianumwmsdm ORE nineca
, Ginn Cndumedinm suanmadundes lomo. oo0tinm CAritianuAime
vin) ‘iu moo.coodinm Ciiwmédinm tidjutBacnbopisiiiniomening
sium 4
seme :- Stes boob nun g:tgGod taqum gioges JUMYiUb RAY impnAA Bh
ising
- Genus meb fusion. ne g:i98 96-o¢-o¢ert 1 we minan: Hee
~G3ntcus bes tudan. sty g:ig3 on-om—ogen HORE Gmc: sy
—damibnagumuniyylBo gigs of~-o9-ogee
~damintyesrmnyyaito gy’ od-ou-oeed
Huofyonsionnhayingaoniaand 3 saimisian: THUR yedavongnurnuys tam
jnutn : niienhimeu mesiviognifinymnelipysfetionvaninedy G66 10. co0dintA
Rmehogmsduh ge omo. ooodinen turumedes moo. ooovinm Heinmmendie
MINH) sie BruncufainbopadGayrmesedndeivom LAWIHUe SIPING FIFA
WOOD INDUSTRY Co, LTD Ge menginmunigsag munhiofiiw 4
qyubnaguiumegugimiminadinsdian: Afivtiing We
syede :

Boe

~ (RUT ApHAty smu

[RRA Ag ebony
-|RAsbuunig
-[iabmimeme
-AAMMRUMWNEdU
-hinnisg saul
—2gmndubranumwnigu(eis
AgNO RUA Eae

~ DAN
FENCiam|y ayer
Kingdom of Cambodia .
nea NYC? AB ANE GUERRA

i i iWon kine
i+ Royal Government of Cambodia Nation — Religior

nomi 7gs oo tes “Bl oddg
ce Biaypmoi genes

- ~tmaniiquisygen isyrentiamsyrmgen

~tund[pend finygtigé loc te rie gi ode Giiminuninnurnayy fio

o ay meonigy Bale
| ton pendyfiny Gigs o te?§m Hi odem Sfimitnaninnennm enn yey
stonisnene figs ans.si-oode-cim utigG be Te HON odse Mims
innigruroemmeaneagniean
“tun tMeNe ryt gas.snti-oode-eo grigd mo te fn H) OEeE AFM
inaigroneneumandanagans
i ~taandiiggndditimayfudiiama pw isteitannn: gu 8 Tens penn Qys fisehen pe

Nappy rigs loo fe gt st ogde

“ION TENE FiRyIUE Cty.mn-oodcl-ocel uigé nie dun Hi O€éel atin

innigooennymnnnthfinay
¢ netgainnsnge,

 (Pnatisgabnage me Wehe eB yiyanding mpsind Be isangging

tain Aefgengiventigierppahandagnaeawunye Hywpeutiemnhige wi
modggaindg ndingt ysis [PENNA 00.000 trim MrtsiagmReoNdy
Fequmurnaiw Gjoininas pact pm 4

munity BF 84 munigeRebtencupAeaongc Fewensdamnminsni thes
waMgnbgonagy me maT AAGINAIOENTGENyymanigierthiigeme 4

mitninniie mnspirtsagttatia
Investment Agreement
This agreement had made on dated, 12th June 1998

Between
Royal Government of Cambodia (hereinafter referred to as party A)
And
Pheapimex Co.., Ltd which have office address # 17 Road No. 55 Sangkat Chaktomok, Khan
Donpenh, Phnom Penh Municipal, Tel: (855) 919 436 Fax (855 23) 723 133 (hereinafter
referred to as party B).

By the result that: Government had invited the investor to make the business and help to
develop bamboo industry and paper production in Cambodia.

By the result that: the Royal Government of Cambodia had willing to provided 300,000
hectares of bamboo concession land located in Battambang and Bantey Mean Chey provinces
to the investor (Pheapimex Company), and in the concession land that has no bamboo will
take out (And this they conclusion as concession) and the investor had willing to accept these
bamboo concession land for product paper factory and other production that have related with
bamboo according to others Cambodia’s stipulations which had written in agreement.

Both parties had to agree as following:
Article 1: Investment plan and provided concession area.

Reference to of investment to make business in three years, company have capital
money amount 12,000,000 USS for infrastructure and for run paper production factory as step
by step (conclusion as a plan) and government will provide the full rights to the company to
operate felled bamboo for product the paper and other thing as mention above.

Article 2: Management on output could be guarantee.

The company had to run business on this bamboo concession land area under output
management, which guarantee in five years for bamboo investment.

Article 3: Others Concessions

3.1 Some part of bamboo concession’s land area which is belong to local people the
company has no rights to use on that land, unless have agreed from the them first.

3.2 Some parts of bamboo concession land; which had limited by power authorities,
but the company owner said that it is useful to be as bamboo concession and these will kept
for government development area.

Article 4: Duration of bamboo concession area and making more contracts.

4.1 Bamboo concession land has duration in 25 years for the first step, and this period
could be continue more by kept the same conditions.

4.2 If the company need to transfer bamboo concession lands area or some part of
concession land to any sub-constructor or other companies or third party had to have
agreement from the government first.

Article 5: Building Construction.
The investor will have rights to construct such as house, garage workshop, other
buildings, ports and others system and other development places, others plans and other
locations that limited by the company owner according to forest management’s law.

Article 6: The building’s Location.

The investor has rights to use bamboo concession land area or rent other lands by
themselves in the case for build factory that had designed by the company. And the
government will supported and good cooperated to investor.

Article 7: Taxes

7.1 Article seven is under Royal Government of Cambodia t investment’s law and

other concern sub-degrees which Brakas on, August 1994.
7.2 According to investment’s law and encouragement’s law, which had confirmed in

article 14 of Royal Government of Cambodia investment’s law.

7.3 The investor could be complaint to government in duration 120 days after finished
yearly fund. Accountancy is doing as international standard and clearance account list by the
independent clearance list that monitoring team international standard.

Article 8: Royalty Payment.

8.1 Royalty payment need to practice on processing bamboo only, the company had to
pay in monthly duration of 30 days by the end of the month. The royalty’s plan practice on
bamboo produced only, and the investor had to respect on work plan, which had written in
agreement, and had came in force since dated. The Royal Government of Cambodia is party

to limited royalty rate.
8.2 The Royal Government of Cambodia had kept rights to changing (irregular) of

royalty rate to investor. Every changing royalty rates will inform to investor not more than
two month by written letters of new royalty payment.

Article 9: Limited the cost of production

The investor was allowed to discuss on technical of production or size and making the
price of their own production for exported without limited.

Article 10: Local workers and internal workers.

10.1 Investor had to use Khmer workers only; Royal Government.of Cambodai did not
allow company to using foreign workers according to labour law, investment law,
immigrations law and other concern laws. And Royal Government of Cambodia could allow
foreign workers in case could not find enough of Khmer technical workers.

10.2 The government guarantee to provided any document letters and visa and others
necessaries documentation to the overseas investor and internal workers and including of
federal for working in Roya! Government of Cambodia.

10.3 The investor had to make clear management and had to train to local workers of
their job by accompany of others plans as to create their responsibilities.

Article 11: The end of work.

11.1 The investor has rights to back away from work-plan if the investors need to sent
back of their employee and foreign workers or other federal to their homeland , the equipment
such as factory, ship, barge, machineries and other properties the investor could sole out
without pay fine or taxes according to law (infrastructure) or other dispositions.

11.2 The investor nee to back away by himself or herself so they had to respect on
article No23 of investment’s law.

11.3 If the investor did not practice on the condition of agreement or other decision of
Royal government of Cambodia’s law, the government has rights to cancel this contract
without make condition or pay compensation. This case will cause the investor lost their
deposit money, according to article 13 of permit letter of bamboo industry law.

11.4 Investor did not respect on the decisions this agreement and did not start business
in duration one year since the dated of agreement, Royal government of Cambodia has rights
to cancellation agreement without making any condition and will not pay compensation.
Investor will loss their deposit money according to article 13 of permit letter to make bamboo
production.

Article 12: Infrastructure

12.1 The investor had to use old infrastructure somewhere are missing and some place
need to recorrect more, the investor was provided other permit letters by requesting to the
government or other concern authorities to rehabilitated and enlarge the old places or situation
of other places according to others conditions that had agreed with each other. The
government will not take back or delay the agreement without any result.

12.2 The investor could construct building as they understanding it is necessaries as
followings.

A. As other work plan, which is inside bamboo concession jand areas including build
the road for bamboo production work, digging small stream, pound for storage the bamboos,
garages for repair, office and others houses for the workers, and provided some place more
such as the school, hospitals and pagoda.

B. Other construction of infrastructure for running paper industry such as constructs
factory, water supply, electricity, government building and other house for the workers and
staff.

C. Work system in bamboo concession land area had to agreed from concern
authorities. ,

D. Cancellation on any agreement, when duration the investor broke down any thing
inside bamboo concession land area and it causes to damage the environment by construction,
changing of infrastructure so the investor need to correct.

12.3 Roads and other infrastructure transportations, which built by the investor inside
the bamboo concession land area had to inspect by the investors. And Royal Government of
Cambodia, militaries and local people -have rights to use this road. And traffic law will make
after discussed between investor with the Ministry of public and transportation. .

Article 13: The protecting rights

The government had to guarantee to investors and concession area that prided to
investors or other agreement which made by both parties, in purpose to make each party to
respect on and practice on in case necessaries activities of third party, such as no limited
members of bamboo cutters, that it is couldn’t obstruct of works and the investor’s activities
and other work plan in this agreement or other agreements.

The Royal Government will not provide any concession land the company if bamboos forest
area were taking for using public such as national park or other things. But the government
will provide the cooperating and supporting of agreement and provide other permit letters,
@

agreed help run the documents for contact with government and the court or administrative
Jaws. If the third parties commit the crime, the investor could be result the problem with

him/her as possible.
Article 14: Imprecations

The Royal Government of Cambodia has to guarantee, if there is any changing of law,
law degree or other dispositions cause to changing the rights or other of investor obligations
in this agreement or other agreement between both parties or obstruct or cut down capital or
Prakas of income or cut down the work happen from other plan the agreement or other
agreement of both parties, the government will measuring in necessary and suitable to
rehabilitation or resolute with investor.

Article 15: Ownership and Management

The investor had to make the proposal of the decision or agreement from the
government on any part or hold part of agreement and concession area as the same other
agreements and there only one branch-or other companies which is shearing the work

together. This Prakas on any proposal of agreement that mention above had to make at least
six month before the dated of decision come in force.

Article 16: Uncertainty
If there is missing or delay in period of complete the job or any party’s obligation that
happened event over their management, and this missing is no accept as committed the crime

and agreement. This event including uncertainty (no limited) striking, ware, enemies, and
other activities of government and will protected and practice of any party’s obligation.

Article 17 Guarantees
The government will supported on any proposal of the investors or the proposal which

chosen to be the leader and sent all the concern documents that supported on investor’s
proposal will guarantee of political dangerous and business with limited of MIJA OPIC or

other guarantors that choose by the investors.
Article 18 Other Prakas

Any Prakas had to give directly or post by the letter with confirmed about receiving
dated. :

Article 19: Agreement

When this any proposal of agreement will not disagree or delay without any good
result.

Article 20: describing

When there is agreement in any article of this agreement, and it is not correct as the
law procedure, could not practicing in that article will not accept.

Article 21: definition on and explaining
21.1 In this agreement, there are some words have the meaning as fellow:

A/, EXPORT it means change or irregular, according to the grammar this word of this
time mean (exporting the goods out from Cambodia).

B/. The words OR, TOTHER and OTHERWISE are difference it has not the same

meaning unless they use the word (similar).
C/. Bamboos forest, it means all bamboo trees or one bamboo tree, is already felled or

not yet felled which grows in Cambodia.

D/. “Products” it means production from the bamboo.

E/. Permit letter for bamboo product is documenting attached agreement and definition
to stipulate and the words, which use by the investor on concession area in Cambodia.

21.2 This agreement the “words” in dictionary including plural words and singular
words.

Article 22: A hold of agreement.

This agreement had written between the government and investor by limited the dated
first by letters and related to subject that had written in this agreement. There is no changing
on this agreement or any article to force on any party, unless had written by letters and sign by
both parties.

Article 23: Languages
This agreement has written in both languages Khmer and English, and if there is
conflicts they will take English language to be principal for discussing. For the truly both

parties had to practice as follow on this agreement after signed on the dated, the written by the
letter.

Representative of government
Minister of MAFF.
Signed and Sealed

Tao Seng Hour

‘The director of Pheapimex Company

Signed and Sealed

Lao Meng Khin
@

y
J

Kingdom of Cambodia
Nation Religion King
The council Ministries

No. 672 Sor Chor Nor
Phnom Penh dated, 08" June 1998

Cooperated Ministers of council Ministries
Address to
High- Excellency of MAFF Ministry
Subject: The case of providing the bamboos concession land to Pheapimex company located
in Ban Tey Mean Chey province on amount of land 70,000 hectares (Seventy thousands
hectares) and Battambang province on amount of land 230,000 hectares (two hundreds and
thirty thousands hectares) for producing the paper for exported out.

_ Reference: —- The letters No. 2001 Kor Sor Kor dated, 08 May 1998 of MAFF.

- The letter No. 342 Sor Chor Nor. Kor Sor dated, 18 April 1997 of Council

Ministers.

- The letter No. 342 Sor Chor Nor. Kor Sor dated, 18 April 1997 of Council

Ministers.

- The signature of first prime Minister dated, 06" June 1998.

- The signature of second prime Minister dated, 05" June 1998.
According to the mention in the subject and reference of council Minister would like to
inform the Minster of MAFF that: The government had provided bamboo concession land
located in Ban Tay Mean Chey province on amount of land 70,000 hectares (Seventy
thousands hectares) and Battambang province on amount of land 230,000 hectares (two
hundreds and thirty thousands hectares) to Pheapimex Company for product the paper for
exporting by SIPING RIFA WOOD INDSTRY Co, LTD.

We would like High-Excellency my real wish.

Copy to: On behalf of cooperated Minister of council
- CDC Minister.

- Economic and financial Ministry Secretary of State

- Interior Ministry Signed and Sealed

- Defence Ministry

- Ban Tay Mean Chey provincial office Som Maneth and Nov Kanorn

- Battambang Provincial office

- Cabinet of first Prime Minister

- Cabinet of Second Prime Minister
- Documentation
Kingdom of Cambodia
Nation Religion King
Royal Government of Cambodia

Phnom Penh dated, Unclear
Authorized letter

- Has seen the constitution law of Nation Religion King Royal Government
of Cambodia.

- Reference to Royal degree dated, 24" September 1993 on appointed the
Royal Government of Cambodia.

- Reference to Royal degree dated, 01 November 1993 on appointed
members of Royal Government of Cambodia.

- Reference to Royal degree No. Nor Sor. Ror Kor Tor -1094-90 dated, 3!
October 1994, on appointed members of Royal Government of Cambodia.

- Has seen the law of management of Council Minister that Prakas by Royal

degree on dated, 20 July 1994.
- Reference to Royal Degree No Chor Ror Kor Tor-1097-147 dated o7*
August 1997 on appointed members of Royal Government of Cambodia.

The Royal Government of Cambodia

Has provided the full rights to Mr. Tav Seng Hour Minister of MAFF to sign on this
agreement between the government and the Company (Pheapimex) on the bamboo concession
land amount 300,000 hectares located in Battambang and Ban Tay Mean Chey provinces to
product the paper factory.

First and second Prime Ministers of Cambodia had believed on the Minister of MAFF
Mr. Tav Seng Hour, and had signed on this letter.

Signed and Sealed
First Prime Minister and Second Prime Minister

Ing Hourt and Hun Sen
